928 F.2d 181w
32 Soc.Sec.Rep.Ser. 600, Medicare&Medicaid Gu 39,215INDEPENDENT NURSING HOME ASSOCIATION, Plaintiff-Appellee,v.J. Clinton SMITH, M.D., in his Official Capacity as Directorof the State of Mississippi Division of Medicaidin the Office of the Governor,Defendant-Appellant.MISSISSIPPI HEALTH CARE ASSOCIATION, Plaintiff-Appellee,v.J. Clinton SMITH, M.D., in his Official Capacity as Directorof the State of Mississippi Division of Medicaidin the Office of the Governor,Defendant-Appellant.
No. 90-1382.
United States Court of Appeals,Fifth Circuit.
April 11, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION